Dismissed and Memorandum Opinion filed November 1, 2007







Dismissed
and Memorandum Opinion filed November 1, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00807-CV
____________
 
INVESTMENT CORPORATION OF AMERICA, Appellant
 
V.
 
CLAUDIA SIMON, Appellee
 

 
On Appeal from the
190th District Court
Harris County,
Texas
Trial Court Cause
No. 2007-26831
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed September 4, 2007.  On October 19, 2007,
appellant filed a motion to dismiss the appeal because the case has settled.   See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 1, 2007.
Panel consists of Chief Justice Hedges, Justice Yates and Frost.